Dillon, J.
By the Revision, the cause was triable by the second method. (Rev., § 3000.) No exceptions were taken by the appellant; no motion for a new trial was made by him; nor was the evidence, against the weight of which he claims the decree to be, embodied in or preserved by a bill of exceptions. In a case of this kind, we cannot act upon a certificate of the clerk, “ that the foregoing is all of the testimony in the cause.” The case at bar is like Docterman v. Webster, 15 Iowa, 522. This is certainly so, as between the parties now before us — probably so as to all parties. It is unlike Henderson v. Legg, 16 Iowa, 484.
Affirmed.